[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                    FILED
                                No. 08-11616               U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            Non-Argument Calendar
                                                                JANUARY 7, 2009
                          ________________________
                                                              THOMAS K. KAHN
                                                                   CLERK
                            Agency No. A95-242-230

JEAN HERBERT JOSEPH,


                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (January 7, 2009)

Before ANDERSON, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Jean Herbert Joseph petitions this Court for review of the decision of the
Board of Immigration Appeals that denied his applications for asylum and

withholding of removal under the Immigration and Nationality Act and the United

Nations Convention Against Torture and other Cruel, Inhuman, or Degrading

Treatment or Punishment. 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(b), (c).

Both the Board of Immigration Appeals and immigration judge denied Joseph’s

applications based on a finding that Joseph was not credible. We deny the petition.

      We review credibility determinations under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Adverse

credibility findings will be reversed “‘only if the evidence “compels” a reasonable

fact finder to find otherwise.’” Id. at 1231 (quoting Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1230 (11th Cir. 2005)). An adverse credibility determination may

be based on inconsistencies, inaccuracies, and falsehoods in the applicant’s oral

and written statements. 8 U.S.C. § 1158(b)(1)(B)(iii).

      Substantial evidence supports the finding that Joseph was not credible, see

Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001), and the

immigration judge and Board provided specific and cogent reasons to support that

finding. Chen, 463 F.3d at 1231. There were several inconsistencies between

Joseph’s application for asylum and his testimony. Joseph omitted from his

original application for asylum that he fled Haiti after he was severely beaten with

bats and a razor-tailed whip. Joseph wrote in his application that he was “very
                                          2
unpopular” with supporters of the Mochrena party in Haiti, but Joseph testified at

his removal hearing that he was popular among supporters of the party. Joseph

also made inconsistent statements at his removal hearing regarding the failure of

his wife to testify on his behalf and the location of a letter allegedly written by his

employer that had warned Joseph to leave Haiti. Joseph offers no explanation for

his inconsistencies that would “‘compel’ a reasonable fact finder” to reverse the

adverse credibility finding and conclude that he established eligibility for asylum

and withholding of removal. Id.

      Joseph’s petition for review is DENIED.

      PETITION DENIED.




                                            3